DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.


Priority
Claims 31-65 are deemed to have an effective filing date of September 10, 2021 as the provisional application fails to provide support for the independent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-33, 36-38, 50-57, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/080243 to Efimov et al. (hereinafter referred to as “Efimov ‘243”) in view of US Patent Application Publication No. 2016/0243372 to Efimov et al. (hereinafter referred to as “Efimov ‘372) and US Patent No. 5,534,015 to Kroll et al. (hereinafter referred to as “Kroll”).
Regarding claim 31, Efimov ‘243 discloses a method for treating cardiac arrhythmias (e.g., abstract: method and apparatus for three-stage ventricular cardioversion and defibrillation), the method comprising: identifying irregular electrical activity indicative of an arrhythmia (e.g., paragraphs [0011]-[0012]: sensing circuitry senses cardiac signals representative of ventricular activity and detection circuitry evaluates the cardiac signals to detect ventricular arrhythmia); and in response to identifying the arrhythmia, delivering a therapy to the heart of a patient via a plurality of electrodes (e.g., paragraph [0012]: therapy is delivered in response to detection of ventricular arrhythmia via electrodes), the therapy including: a first stage of electrical pulses delivered via at least a first electrode of the plurality of electrodes (e.g., paragraph [0045]: shock pulses from a therapy first stage are applied between electrodes 10, 14), the first stage of electrical pulses configured to destabilize and/or terminate a reentry associated with the arrhythmia (e.g., abstract and paragraph [0016]: reentry is terminated directly or destabilized by far-field pulses delivered in first and second stage and the terminated by near-field pulses in a third stage), wherein the first stage of electrical pulses is delivered as far-field electrical stimulation (e.g., paragraphs [0016] and [0013]:far-field excitation/electrical stimuli of multiple areas of tissue is effective for treating VT or VF ), and each of the electrical pulses of the first stage is biphasic (e.g., paragraph [0011]: the first stage has two to ten biphasic far field ventricular/cardioversion/defibrillation pulses).  Efimov ‘243 differs from the claimed invention in that it does not expressly state that a duration of the first stage of electrical pulses is less than an S-T segment, wherein each of the electrical pulses of the first stage is delivered between 20ms to 50ms apart, each of the first stage biphasic electrical pulses includes a first phase and a second phase, and a leading edge voltage of the second phase is from 30% to 70% of a leading voltage of the first phase.
However, Efimov ’372, in a related art: method and device for three-stage atrial cardioversion therapy, teaches that a pulse duration may be less than 10 milliseconds and a pulse coupling interval ranges from 20 to 50 milliseconds where the pulse coupling interval is the time between pulses (e.g., paragraph [0017] of Efimov ‘372) and that several low energy far field unpinning shocks/pulses can be applied in rapid succession ranging from 10-100ms apart (e.g., paragraph [0096] of Efimov ‘372). Accordingly, one of ordinary skill in the art would have recognized the benefits of the pulses of the first stage being delivered in rapid succession between 20 ms to 50 ms apart or 30 ms to 100 ms apart in view of the teachings of Efimov ‘372. Consequently, one of ordinary skill in the art would have modified the pulses of the first stage so they are delivered between 20 ms to 50 ms apart or 30 ms to 100 ms apart and thus, the duration of the first stage of electrical pulses in view of the teachings of Efimov ‘372 that such pulses effectively provide cardioversion therapy, and because the combination would have yielded predictable results. Furthermore, Efimov ‘372 teaches that a first stage has 2-10 biphasic pulses with a pulse duration of approximately 3-4ms and a pulse coupling interval of between 20 to 50 milliseconds, such a first stage would be less than the approximately 140ms to 180 ms or S-T segment of a standard ECG as set forth in paragraph [0070] of the instant specification (2 biphasic pulses: 3ms +20ms +3ms= 36ms and 6 biphasic pulses: 3ms+20ms+3ms+20ms+3ms+20ms+3ms=72ms of the modified Efimov first stage would be less than the standard S-T segment of the instant specification).
With respect to each of the first stage biphasic electrical pulses includes a first phase and a second phase, and a leading edge voltage of the second phase is from 30% to 70% of a leading voltage of the first phase feature, Kroll, in a related art: method and apparatus for generating biphasic waveforms in an implantable defibrillator, teaches that each biphasic pulse has a first phase and a second phase (e.g., Fig. 1 of Kroll, first phase 12 and a second phase 14; column 9, lines 11-25 and column 12, lines 43-65 of Kroll) and a leading edge voltage of the second phase is from 30% to 70% of a leading voltage of the first phase to provide biphasic waveform with a single capacitor for the reduction in arrhythmias (e.g., Fig. 1, leading edge voltage of the first phase is 1V and leading edge voltage of the second phase is 0.6V or 60% of the first phase voltage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Efimov ‘243 in view of Efimov ‘372 with biphasic electrical pulses having a first phase and a second phase where the leading voltage of the second phase is from 30% to 70% of the leading voltage of the first phase in view of the teachings of Kroll that such was a well-known engineering expedient for biphasic waveforms in the cardiac art, and because the combination would have yielded predictable results.
With respect to claim 32, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 31, further comprising: a second stage of electrical pulses delivered via the first electrode and/or a second electrode of the plurality of electrodes, the second stage of pulses configured to terminate the reentry (e.g., paragraph [0015] of Efimov ‘243: applying far-field low energy electrical field stimulation can interrupt and terminate the reentrant circuit by exciting the gap near the core of reentry); and a first inter-stage delay separating the first and second stages of electrical pulses (e.g., paragraph [0011] of Efimov ‘243: three-stage ventricular therapy is delivered in response to detection of arrhythmia with each stage having an inter-stage delay and Fig. 4, delay I1 –see paragraphs [0067]-[0070] of Efimov ‘243), -3-Application No.: Not yet assigned Attorney Docket No.: 00072-0007-01000 wherein the second stage of electrical pulses is delivered as far-field electrical stimulation or near-field (e.g., paragraph [0015] of Efimov ‘243: reentry is terminated by far-field electric field stimulation).  
As to claim 33, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 32, further comprising: a third stage of electrical pulses delivered via at least a third electrode of the plurality of electrodes (e.g., paragraph [0045] of Efimov ‘243: pacing stimuli applied in a therapy third stage may be applied from the tip to coil of any of the leads, Fig. 2B, tip electrode 18); and a second inter-stage delay separating the second and third stages of electrical pulses (e.g., Fig. 4 of Efimov ‘243, delay I2), wherein the third stage of electrical pulses is delivered as far-field electrical stimulation or near-field (e.g., paragraph [0074] of Efimov ‘243:third stage comprises near-field pacing stimuli).   
With respect to claim 36, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 31, wherein the first stage of electrical pulses includes at least two pulses (e.g., Fig. 4 of Efimov ‘243, stage 1 has 4 monophasic pulses and paragraph [0068] of Efimov ‘243: first stage has at least two and up to ten pulses).  
As to claim 37, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 31, wherein the number of pulses in the first stage are dependent on the cycle length of the arrhythmia (e.g., paragraphs [0068] of Efimov ‘243: first stage pulses are delivered within one or two VT/VF cycle lengths and [0049] of Efimov ‘243: multiple pulses can be applied with intervals as a function of arrhythmia cycle length).  
With respect to claim 38, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 36, wherein each of the pulses of the first stage has a duration of less than or equal to 15 ms (e.g., paragraphs [0049] of Efimov ‘243: far-field unpinning shocks-first stage- can be square waves, 10ms in duration and [0068] of Efimov ‘243: pulse duration in the first stage may be approximately 3-4 ms or, less than 10ms). 
As to claim 61, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 31, wherein the first stage of electrical pulses includes four biphasic electrical pulses, and wherein the leading edge voltage of the second phase is approximately 50% of the first phase (e.g., paragraph [0011] of Efimov ‘243: the first stage has two to ten biphasic far field ventricular/cardioversion/defibrillation pulses and 4 pulses is within that range and Kroll teaches that the leading edge of the second phase is approximately 60% as stated above to modify the combination). In the absence of criticality, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Efimov ‘243 in view of Efimov ‘372 and Kroll with a dissipation of about 30%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
With respect to claim 62, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 61, wherein the leading edge voltage of the first phase dissipates by about 30% to a trailing edge voltage of the first phase, and the leading edge voltage of the second phase dissipates by about 30% to a training edge voltage of the second phase (see Fig. 1 of Kroll: leading edge of the second phase is -0.6V and the trailing edge  is about -0.3 or dissipates about 50%). In the absence of criticality, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Efimov ‘243 in view of Efimov ‘372 and Kroll with a dissipation of about 30%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
Regarding claim 50, Efimov ‘243 discloses a method for treating cardiac arrhythmias (e.g., abstract: method and apparatus for three-stage ventricular cardioversion and defibrillation), the method comprising: in response to identifying an arrhythmia, delivering a therapy to the heart of a patient via a plurality of electrodes (e.g., paragraphs [0012] and [0017]: therapy is delivered in response to detection of ventricular arrhythmia via electrodes), the therapy including: a single stage of electrical pulses delivered via at least a first electrode of the plurality of electrodes, the single stage of electrical pulses configured to destabilize and terminate a reentry associated with the arrhythmia (e.g., abstract and paragraphs [0016]-[0017]: reentry is terminated directly by far-field pulses), wherein the single stage of electrical pulses is delivered as far-field electrical stimulation, the single stage of electrical pulses is in a biphasic waveform (e.g., Fig. 14 and paragraphs [0013] and [0097]: conventional defibrillation therapy uses only one high-energy biphasic shock), and the single stage of electrical pulses includes at least two pulses(e.g., paragraphs [0013]: two sequential monophasic shocks of far-field electrical stimuli and [0041]: applying far-field low energy electric field stimulation in a range of time and frequency domains can interrupt and terminate the reentrant circuit). Efimov ‘243 differs from the claimed invention in that it does not expressly disclose that the single stage of electrical pulses is delivered within a ventricular refractory period, and each of the first stage biphasic electrical pulses includes a first phase and a second phase, and a leading edge voltage of the second phase is from 30% to 70% of a leading voltage of the first phase. However, Kroll, in a related art: method and apparatus for generating biphasic waveforms in an implantable defibrillator, teaches that countershock therapy should occur in the refractory period (e.g., column 11, lines 21-27 of Kroll) and each biphasic pulse has a first phase and a second phase (e.g., Fig. 1 of Kroll, first phase 12 and a second phase 14; column 9, lines 11-25 and column 12, lines 43-65 of Kroll) and a leading edge voltage of the second phase is from 30% to 70% of a leading voltage of the first phase to provide biphasic waveform with a single capacitor for the reduction in arrhythmias (e.g., Fig. 1, leading edge voltage of the first phase is 1V and leading edge voltage of the second phase is 0.6V or 60% of the first phase voltage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Efimov ‘243 in view of Efimov ‘372 with a single stage of biphasic electrical pulses delivered within a ventricular refractory period where each biphasic electrical pulse has a first phase and a second phase where the leading voltage of the second phase is from 30% to 70% of the leading voltage of the first phase in view of the teachings of Kroll that such was a well-known engineering expedient for biphasic waveforms in the cardiac art, and because the combination would have yielded predictable results.
With respect to claim 51, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 50, wherein the single stage has a duration of less than or equal to 15 ms (e.g., paragraph [0068] of Efimov ‘243: first stage, biphasic pulse duration is equal to or less than 10 milliseconds, [0041] of Efimov ‘243: applying far-field low energy electric field stimulation in a range of time [such as 10 milliseconds] can interrupt and terminate the reentrant circuit – thus, termination can occur in a single stage).  
As to claim 52, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 50, wherein the number of pulses in the single stage are dependent on the cycle length of the arrhythmia (e.g., paragraphs [0068] of Efimov ‘243: first stage pulses are delivered within one or two VT/VF cycle lengths and [0049] of Efimov ‘243: multiple pulses can be applied with intervals as a function of arrhythmia cycle length).  
With respect to claim 53, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 50, wherein each of the pulses of the single stage has a duration of less than or equal to 15 ms (e.g., paragraphs [0049] of Efimov ‘243: far-field unpinning shocks-first stage- can be square waves, 10ms in duration and [0068] of Efimov ‘243: pulse duration in the first stage may be approximately 3-4 ms or, less than 10ms).  
With respect to claim 55, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 50, wherein the plurality of electrodes are positioned subcutaneously around the heart (e.g., Figs. 2A-E, electrodes 12, 14, 18 are positioned in the heart and paragraph [0048] of Efimov ‘243).  
As to claim 56, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 50, wherein the plurality of electrodes are in direct contact with the heart via a leadless device (e.g., Figs. 2D-E, electrode patch 20 and paragraphs [0045] and [0048] of Efimov ‘243: as an alternative to LVC, a patch is used as the electrode).  
With respect to claim 57, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 50, wherein the plurality of electrodes is in communication with a transmitter external to the patient, and the transmitter instructs the plurality of electrodes to deliver the therapy to the heart (e.g., paragraphs [0019] of Efimov ‘243: one or more implanted electrodes positioned in a heart and an external device which can be capable to deliver a train of pulses and [0047] of Efimov ‘243: optimal electric fields used and the sequence of the fields can be estimated based on external information implies instructions from a transmitter).  
As to claim 60, Efimov ‘243 in view of Efimov ‘’372 and Kroll teaches the method of claim 50, wherein the plurality of electrodes are positioned epicardially on the heart (e.g., paragraph [0022] of Efimov ‘243: epicardial patch 20 is placed over the left ventricle and [0045] of Efimov ‘243: a defibrillation patch could be placed over the LV epicardium as an alternative to the LVC electrode on the lead). 

Claims 42-46 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Efimov ‘243 in view of Efimov ‘372 and the article entitled Multistage Electrotherapy Delivered Through Chronically-Implanted Leads Terminate Atrial Fibrillation With Lower Energy Than a Single Biphasic Shock by Janardhan et al. (hereinafter referred to as “the Janardhan article”) and the article entitled Low-Energy Multistage Atrial Defibrillation Therapy Terminates Atrial Fibrillation With Less Energy Than a Single Shock Circulation: Arrhythmia and Electrophysiology by Li et al. (hereinafter referred to as “the Li article”).
Referring to claim 42, Efimov ‘243 discloses a method for treating cardiac arrhythmias (e.g., abstract: method and apparatus for three-stage ventricular cardioversion and defibrillation), the method comprising: identifying irregular electrical activity indicative of an arrhythmia (e.g., paragraphs [0011]-[0012]: sensing circuitry senses cardiac signals representative of ventricular activity and detection circuitry evaluates the cardiac signals to detect ventricular arrhythmia); and in response to identifying the arrhythmia, delivering a therapy to the heart of a patient via a plurality of electrodes (e.g., paragraph [0012]: therapy is delivered in response to detection of ventricular arrhythmia via electrodes and Figs. 2a-e, electrodes 10, 14, 18), the therapy including: a first stage of electrical pulses delivered via at least a first electrode of the plurality of electrodes, the first stage of electrical pulses configured to destabilize and/or terminate a reentry associated with the arrhythmia (e.g., abstract and paragraph [0016]: reentry is terminated directly or destabilized by far-field pulses delivered in first and second stage and the terminated by near-field pulses in a third stage), and a subsequent stage of electrical pulses delivered via at least a second electrode of the plurality of electrodes, the subsequent stage of pulses configured to terminate the reentry (e.g., paragraph [0045]: first and second stage are applied via electrodes 10, 14 and subsequent stage pulses are applied by electrode 18),-5-Application No.: Not yet assigned Attorney Docket No.: 00072-0007-01000wherein the first stage of electrical pulses is delivered as far-field electrical stimulation (e.g., paragraph [0016]: first stage delivers far-field electrical stimulation).  Efimov ‘243 differs from the claimed invention in that it does  not expressly state that the subsequent stage of electrical pulses is delivered during a T-wave, and each of the pulses of the subsequent stage is delivered between 100 ms to 300 ms apart. However, Efimov ‘372, in a related art: method and device for three-stage cardioversion therapy, that the second stage can have eight anti-repinning monophasic shocks at 3V can be applied with an interval of 100 ms apart (e.g., paragraph [0142] of Efimov ‘372) where at least a part of the subsequent stage is delivered during a T-wave (see Figs. 21-22 of Efimov ‘372). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the subsequent pulses of Efimov ‘243 to be delivered during a T-wave and having an interval between pulses between 100 ms to 300 ms in view of the teachings of Efimov ‘372 that such was a known application of stimulation to terminate the reentrant circuit (e.g., paragraph [0023] of Efimov ‘372). 
In addition, It would have been further obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method as taught by Efimov ‘243 to have its subsequent electrical pulses delivered between 100 ms to 300 ms apart, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).  
Efimov ‘243 in view of Efimov ‘372, as discussed above, differs from the claimed invention in that the combination does not expressly teach that the subsequent stage of electrical pulses is less than or equal to 60% of a Ventricular Shock Excitation Threshold (VSET), the VSET being defined as a minimum energy by which a monophasic 10-ms shock excites a ventricle. However, both the Janardhan article and the Li article teaches that it was known to deliver a subsequent stage of electrical pulses that are less than or equal to 60% of a VSET (e.g., page 42, column 1, lines 4-8 of the Janardhan article: Stage 2 of multistage electrotherapy (MSE) was delivered at a voltage that is 60% of the VSET; and page 919, column 1, lines 9-14 of the Li article: a;; stage 2 shocks were delivered above the atrial SET, but no higher than 60% of the ventricular SET to capture atrial, but not ventricular tissue) where the Li article defines VSET as the ventricular shock excitation threshold having a minimum energy/voltage at which a 10-ms shock captured or excites the ventricle (e.g., page 918, column 2, lines 1-8 of the Li article). Accordingly, one of ordinary skill in the art would have recognized the benefits of the subsequent stage of electrical pulses being less than or equal to the 60% of VSET in view of the teachings of the Janardhan and Li articles. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method taught by Efimov ‘243 in view of Efimov ‘372  to capture atrial tissue as taught by the Janardhan and Li articles, and because the combination would have yielded predictable results.
With respect to claim 43, Efimov ‘243 in view of Efimov ‘372, and the Janardhan and Li articles teaches the method of claim 42, wherein the subsequent stage of electrical pulses is in monophasic waveform (e.g., paragraph [0071] of Efimov ‘243: second stage comprises monophasic far field pulses).  
As to claim 44, Efimov ‘243 in view of Efimov ‘372, and the Janardhan and Li articles teaches the method of claim 42, wherein the subsequent stage of electrical pulses is delivered as near-field electrical stimulation (e.g., paragraphs [0016] and [0045] of Efimov ‘243: subsequent stage delivers near-field stimulation to terminate the reentry).  
With respect to claim 45, Efimov ‘243 in view of Efimov ‘372, and the Janardhan and Li articles teaches the method of claim 42, wherein the subsequent stage of electrical pulses includes at least five pulses (e.g., Fig. 4 of Efimov ‘243, stage 2 has 6 pulses and stage 3 has 8 pulses).  
As to claim 46, Efimov ‘243 in view of Efimov ‘372, and the Janardhan and Li articles teaches the method of claim 42, wherein each of the pulses of the subsequent stage has a duration of 0.1 ms to 5 ms (e.g., paragraph [0074] of Efimov ‘243: third stage pulses have a duration from 0.2 ms to 5ms).  
With respect to claim 48, Efimov ‘243 in view of Efimov ‘372, and the Janardhan and Li articles teaches the method of claim 42, further comprising: an inter-stage delay separating the first and subsequent stages of electrical pulses (e.g. Fig. 4 of Efimov ‘243, delay I1, I2).  
As to claim 49, Efimov ‘243 in view of Efimov ‘372, and the Janardhan and Li articles teaches the method of claim 48, wherein the inter-stage delay is from 55 ms to 300 ms (e.g., paragraph [0070] of Efimov ‘243: interstage delay I1is from 50 to 800 ms, which encompasses the claimed range).  

Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Efimov ‘243 in view of Kroll as applied to claim 50 above, and further in view of US Patent Application Publication No. 2017/0128015 to Rogers et al. (hereinafter referred to as Rogers).
With respect to claim 58, Efimov ‘243 in view of Kroll teaches the method of claim 50, but does not expressly disclose that the plurality of electrodes is bioresorbable. However, Rogers teaches, in a related art: bioresorbable silicon electronics for transient implants, that bioresorbable silicon electrodes can record electrophysiological signals from cardiac devices and can be used in treating medical conditions (e.g., paragraphs [0094] and [0098] of Rogers). Accordingly, one of ordinary skill in the art would have recognized the benefits of the electrodes in a cardiac device being resorbable in view of the teachings of Rogers. Consequently, one of ordinary skill in the art would have modified the method of Efimov ‘243 in view of Kroll so that its electrodes are bioresorbable in view of the teachings of Efimov ‘272 that such electrodes achieve a desired profile on the heart and are effective, and because the combination would have yielded predictable results.   
As to claim 59, Efimov ‘243 in view of Kroll teaches the method of claim 50, but does not expressly disclose maintaining the plurality of electrodes within the patient, thereby allowing the plurality of electrodes to resorb and disappear without surgical extraction.  However, Rogers teaches, in a related art, bioresorbable silicon electronics that eliminate risks, cost and discomfort associated with surgical extraction after implanting a cardiac device (e.g., paragraph [0098] of Rogers). Consequently, one of ordinary skill in the art would have modified the method of Efimov ‘243 in view of Kroll so that its electrodes are bioresorbable and, as a result, the resorbable electrodes are maintained in the patient and the electrodes are allowed to resorb and disappear without surgical extraction in view of the teachings of Rogers that such electrodes achieve a desired profile on the heart and are effective, and because the combination would have yielded predictable results.   

Claims 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Efimov ‘243 in view of Efimov ‘372, and the Janardhan and Li articles as applied to claim 42 above, and further in view of Kroll.
With respect to claim 63, Efimov ‘243 in view of Efimov ‘372, and the Janardhan and Li articles teaches the method of claim 42, wherein the first stage of electrical pulses includes four biphasic electrical pulses, wherein each of the electrical pulses of the first stage is biphasic, each of the first stage biphasic electrical pulses includes a first phase and a second phase, and a leading edge voltage of the second phase is approximately 50% of a leading voltage of the first phase  (e.g., paragraph [0011] of Efimov ‘243: the first stage has two to ten biphasic far field ventricular/cardioversion/defibrillation pulses and 4 pulses is within that range). The combination differs from the claimed invention in that  it does not expressly teach that a leading edge voltage of the second phase is approximately 50% of a leading voltage of the first phase. However, Kroll teaches, in a related art, method and apparatus for generating biphasic waveforms in an implantable defibrillator, that each biphasic pulse has a first phase and a second phase (e.g., Fig. 1 of Kroll, first phase 12 and a second phase 14; column 9, lines 11-25 and column 12, lines 43-65 of Kroll) and a leading edge voltage of the second phase is approximately 60% of a leading voltage of the first phase to provide biphasic waveform with a single capacitor for the reduction in arrhythmias (e.g., Fig. 1, leading edge voltage of the first phase is 1V and leading edge voltage of the second phase is 0.6V or 60% of the first phase voltage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Efimov ‘243 in view of Efimov ‘372 and the Janardhan and Li articles with biphasic electrical pulses having a first phase and a second phase where the leading voltage of the second phase is approximately 50% of the leading voltage of the first phase in view of the teachings of Kroll that such was a well-known engineering expedient for biphasic waveforms in the cardiac art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05)); and because the combination would have yielded predictable results. 
As to claim 64, Efimov ‘243 in view of Efimov ‘372, the Janardhan and Li articles, and Kroll teaches the method of claim 63, wherein the subsequent stage of electrical pulses includes eight monophasic pulses (e.g., paragraph [0071] of Efimov ‘243: the second stage comprises six to ten monophasic pulses), but does not expressly teach that a coupling interval between each of the subsequent stage monophasic electrical pulses is approximately 88% of the atrial fibrillation cycle length. However, the Janardhan article teaches that the coupling interval between each of the six, 10ms in duration, monophasic shocks is 88% of the atrial fibrillation cycle length (AF CL) (e.g., page 42, column 1, lines 5-7 of the Janardhan article) and that the mean atrial fibrillation cycle length in vivo was 112+/- 21ms (see Results at the top of page 40 of the Janardhan article– 88% of the mean AFCL would be 98.5 – 117 ms and the instant combination teaches that each of the pulses of the subsequent stage are delivered between 100ms to 300ms). Accordingly, one of ordinary skill in the art would have recognized the benefits of the coupling interval of the subsequent stage monophasic electrical pulses being approximately 88% of the AF CL in view of the teachings of the Janardhan article that such an electrotherapy technique has been tested to be effective. Consequently, one of ordinary skill in the art would have modified the coupling interval to be approximately 88% of the AF CL in view of the teachings of the Janardhan article that such was an effective coupling interval, and because the combination would have yielded predictable results.
With respect to claim 65, Efimov ‘243 in view of Efimov ‘372, the Janardhan and Li articles, and Kroll teaches the method of claim 64, wherein each of the electrical pulses of the first stage is delivered between 20 ms to 50 ms apart (e.g., paragraph [0017] of Efimov ‘372). Accordingly, one of ordinary skill in the art would have recognized the benefits of the pulses of the first stage being delivered in rapid succession between 20 ms to 50 ms apart in view of the teachings of Efimov ‘372. Consequently, one of ordinary skill in the art would have modified the pulses of the first stage of the combination so they are delivered between 20 ms to 50 ms apart in view of the teachings of Efimov ‘372 that such pulses effectively provide cardioversion therapy, and because the combination would have yielded predictable results.

Double Patenting
Claims 31-33, 36-38, and 61-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 6 of copending Application No. 17/472,317 (as amended on 8/16/2022) in view of Efimov ‘243 and Efimov ‘372. Claims 31-32 of the instant invention is encompassed by and conflicts with claims 1 and 14 of the ‘317 application. Claim 31 differs from the ‘317 application in that claim 1 does not claim that the first stage of electrical pulses is far-field stimulation (however, it is noted that claim 6 does) and that the pulses of the first stage are delivered between 20ms to 50ms apart. Claim 4 of the ‘317 application encompasses and conflicts with claim 32 of the instant application, except for far-field or near-field stimulation for the second stage. However, these features were well-known to those skilled in the art before the effective filing date of the claimed invention as discussed above in paragraph 5: paragraphs [0016] and [0013] of Efimov ‘243: far-field excitation/electrical stimuli of multiple areas of tissue is effective for treating VT or VF, and paragraph [0017] of Efimov ‘372: pulses of the first stage are delivered between 20 ms to 50 ms apart. In addition, Efimov ‘243 discloses the features of claims 33, 36-38, 61-62 as discussed above in paragraph 5. 
This is a provisional nonstatutory double patenting rejection.

Claims 42, 44, and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 18 of copending Application No. 17/472,317 (as amended on 8/16/2022) in view of Efimov ‘372. Claim 42 of the instant application is encompassed by and conflicts with claim 14 of the ‘317 application. Claim 14 of the ‘317 application differs from claims 42 and 48 in that it does not expressly claim that the subsequent stage is delivered between 100ms to 300 ms apart. However, as discussed above in paragraph 6 above, Efimov ‘372 in view of In re Aller would render such a feature obvious. Claim 44 of the instant application is encompassed by and conflicts with claim 18 of the ‘317 application as modified above.
This is a provisional nonstatutory double patenting rejection.

Claims 43, 45-46, 49, and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/472,317 (as amended on 8/16/2022) in view of Efimov ‘372 and Efimov ‘243. The features of the identified of the claimed invention are obvious modifications as such were known to those skilled in the art before the effective filing date of the claimed invention by Efimov ‘243 as discussed in paragraph 6 above. 
This is a provisional nonstatutory double patenting rejection.

Claims 50-53, 55-57, and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 17/472,317  (as amended on 8/16/2022) in view of Efimov ‘243 and Kroll. Claim 50 of the instant application is encompassed by and conflicts with claim 1 of the ‘317 application. Claim 1 of the ‘317 application differs from claim 50 of the instant application in that it does not claim that the single stage of electrical pulses is delivered as far-field electrical stimulation and that the single state is delivered within a ventricular refractory period.  However, as discussed in paragraph 5 with respect to claim 50, Efimov ‘243 and Kroll teach the missing features. It would have been obvious to one of ordinary skill in the art to modify claim 1 of the ‘317 application as those references teach that such provided effective cardiac therapy, and because the combination would have yielded predictable results. The features of claims 51-53, 55-57, and 60 are taught by Efimov ‘243 as discussed in paragraph 5 with respect to those claims and would be obvious modifications of the ‘317 claim 1.
This is a provisional nonstatutory double patenting rejection.

Claims 58-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/472,317 (as amended on 8/16/2022) in view of Efimov ‘243, Kroll and Rogers. Claims 58-59 differ from claim 50 as modified by Efimov ‘243 and Kroll in that the electrodes are not expressly disclosed as bioresorbable. However, as discussed in paragraph 7 above, Rogers teaches that bioresorbable electrode were known to those skilled in the art before the effective filing date of the claimed invention and thus, such a modification would have been an obvious substitution of electrodes so that the electrodes can resorb into the patient and do not need to be surgically extracted. 
This is a provisional nonstatutory double patenting rejection.

Claims 64-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/472,317 (as amended on 08/16/2022) in view of the Efimov ‘243, Kroll and the Janardhan article. Claims 64-65 of the instant application differ from the method of claim 14 of the ‘317 application as modified by Efimov ‘243 and Kroll as discussed in paragraph 6 above in that a coupling interval between each of the subsequent stage monophasic electrical pulses is not expressly claimed as being approximately 88% of the atrial fibrillation cycle length. However, the Janardhan article teaches this as discussed in paragraph 8 above. One of ordinary skill in the art would have modified the coupling interval to be approximately 88% of the atrial fibrillation cycle length in view of the teachings of the Janardhan article that such was a tested parameter for effective cardiac therapy. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792